REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2022 was filed after the mailing date of the Notice of Allowance on May 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a dynamic balloon angioplasty system comprising, inter alia: a pressure source system configured to output at least a first predetermined pressure from a pressure source outlet; an angioplasty unit being fluidly coupled to the pressure source outlet to receive at least the first predetermined pressure, the angioplasty unit having an angioplasty inflation device and a balloon connector operably coupled to and extending from the angioplasty inflation device, the balloon connector being configured to be connectable to an angioplasty balloon for delivering a plurality of pressure pulses to the angioplasty balloon; an oscillating mechanism; a pressure transducer operably coupled to the fluid communication path, the pressure transducer measuring a fluid pressure within the fluid communication path and outputting a pressure signal; and a control system; wherein the oscillating mechanism is fluidly coupled to the pressure source outlet and the angioplasty balloon via a fluid communication path and being selectively actuated to receive pressure from the pressure source outlet and output the plurality of pressure pulses to the angioplasty balloon via the fluid communication path; and wherein the control system is operably coupled to at least one of the pressure source system and the oscillating mechanism, the control system being configured to determine an optimal hydraulic pressure oscillation frequency and amplitude for a given procedure and output a control signal to the oscillating mechanism.
With respect to claim 15, none of the prior art of record, alone or in combination, discloses a dynamic balloon angioplasty system comprising, inter alia: a pressure source system configured to output at least a first predetermined pressure from a pressure source outlet; an angioplasty unit, the angioplasty unit having an angioplasty inflation device and a balloon connector operably coupled to and extending from the angioplasty inflation device, the balloon connector being configured to be connectable to an angioplasty balloon for delivering a plurality of pressure pulses to the angioplasty balloon via a fluid communication path; a pressure transducer operably coupled to the fluid communication path, the pressure transducer measuring a fluid pressure within the fluid communication path and outputting a pressure signal; and a power control system operably coupled to the pressure source system; wherein the pressure source system being selectively actuated to output a plurality of pressure pulses, and the angioplasty unit is fluidly coupled to the pressure source outlet to receive the plurality of pressure pulses; and wherein the power control system is configured to determine, based at least in part on the pressure signal, an optimal hydraulic pressure oscillation frequency for a given procedure and output a control signal to the pressure source system.
With respect to base claim 26, none of the prior art of record, alone or in combination, discloses a system comprising, inter alia: a pressure source system configured to output at least a first pressure from a pressure source outlet; an angioplasty unit comprising an oscillating mechanism, an angioplasty balloon inflation device, and a balloon connector, wherein the oscillating mechanism comprises an input fluidly coupled to, and configured to receive at least the first pressure from, the pressure source outlet and an output fluidly coupled to the angioplasty balloon inflation device and balloon connector, and wherein the oscillating mechanism is configured to selectively actuate to output a plurality of pressure pulses and/or a static pressure; an angioplasty balloon catheter fluidly coupled to the balloon connector and comprising a pressure transducer, an elongated catheter, and the angioplasty balloon present at a distal end of the elongated catheter, wherein the elongated catheter is configured to deliver the plurality of pressure pulses or static pressure to the angioplasty balloon, wherein the angioplasty balloon is configured to receive the pressure pulses and/or static pressure, and wherein the pressure transducer is configured to measure fluid pressure within the angioplasty balloon catheter and output a pressure signal; and a control system operably coupled to at least one of the pressure source system, the angioplasty unit, and the angioplasty balloon catheter, wherein the control system is configured to adjust the actuation of the oscillating mechanism and/or pressure source outlet pressure.
With respect to base claims 37 and 39, none of the prior art of record, alone or in combination, discloses a system comprising, inter alia: a pressure source system configured to output at least a first pressure from a pressure source outlet; an angioplasty unit comprising an oscillating mechanism, an angioplasty balloon inflation device, and a balloon connector, wherein the oscillating mechanism is configured to selectively actuate to output a plurality of pressure pulses and/or a static pressure; and an angioplasty balloon catheter is fluidly coupled to the balloon connector and comprising a pressure transducer and an elongated catheter; wherein the oscillating mechanism comprises an input fluidly coupled to, and configured to receive at least the first pressure from, the pressure source outlet and an output fluidly coupled to the angioplasty balloon inflation device and balloon connector; wherein the angioplasty balloon is configured to receive the pressure pulses and/or static pressure, and wherein the pressure transducer is configured to measure fluid pressure within the angioplasty balloon catheter and output a pressure signal.
For comparison to the present invention, prior-art reference Katz et al. (U.S. Pat. No. 5,891,089), for example, discloses, at least in figures 1 and 3; a dynamic balloon angioplasty system comprising, inter alia: a pressure source system configured to output at least a first predetermined pressure from a pressure source outlet, the pressure source system being selectively actuated to output a plurality of pressure pulses; an angioplasty unit being fluidly coupled to the pressure source outlet to receive the plurality of pressure pulses, the angioplasty unit having an angioplasty inflation device and a balloon connector operably coupled to and extending from the angioplasty inflation device, the balloon connector being configured to be connectable to an angioplasty balloon for delivering the plurality of pressure pulses to the angioplasty balloon via a fluid communication path; a pressure transducer operably coupled to the fluid communication path, the pressure transducer measuring a fluid pressure within the fluid communication path and outputting a pressure signal; and a power control system operably coupled to the pressure source system.  However, Katz et al. do not disclose that the power control system is configured to determine, based at least in part on the pressure signal, an optimal hydraulic pressure oscillation frequency, and that the power control system is configured to output a control signal to the pressure source system.  Moreover, Katz et al. do not disclose an oscillating mechanism fluidly coupled to the pressure source outlet and the angioplasty balloon via a fluid communication path and being selectively actuated to receive pressure from the pressure source outlet and output the plurality of pressure pulses to the angioplasty balloon via the fluid communication path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771